Luke, J.
The plaintiff in error was indicted for having unlawfully in his possession within a period of thirty consecutive days more than two quarts of spirituous and intoxicating liquors. The evidence authorized the jury to find that the defendant did have' and possess more than two quarts of spirituous and intoxicating liquors within thirty consecutive days; and the jury were authorized to discredit the contention that he was a carrier in possession of the liquor, transporting it from Alabama to Georgia for guests at a hotel. Before a carrier could lawfully transport and deliver intoxicating liquor there were certain requirements of law with which it was necessary to comply. Under the evidence the jury could not find that this defendant was a carrier as contemplated by the law which he was charged with violating. The court did not err in refusing to give the instructions embodied in the written requests of the defendant, and did not err in overruling the motion for a new trial.

Judgment affirmed.


Wade, G. J., and George, J., concur.